No. 07-16-00077-CV


Tom Miller                                   §     From the 69th District Court
 Appellant                                           of Moore County
                                             §
v.                                                 May 20, 2016
                                             §
F-40 Motorsports                                   Opinion Per Curiam
  Appellee                                   §

                                    J U D G M E N T


      Pursuant to the opinion of the Court dated May 20, 2016, it is ordered, adjudged

and decreed that this appeal is dismissed.


      It is further ordered that all costs in this behalf be assessed against the parties

incurring them.


      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


      It is further ordered that this decision be certified below for observance.


                                          oOo